UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2009 or £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53598 BCO Hydrocarbon Ltd. (Exact name of registrant as specified in its charter) Nevada 26-3261559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8th Street, Clyde Hill, WA 98004-1645 (Address of principal executive offices) (Zip Code) (888) 211-7181 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [] (2) Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be sumitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). (1) Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (1) Yes [X] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 42,750,000 common shares outstanding as of June 10, 2009. This Amendment No. 1 on Form 10-Q/A amends the Company’s Quarterly Report on Form 10-Q for the nine month periodended May 31, 2009, filed with the Securities and Exchange Commission (SEC) on July 13, 2009 (the “Original Filing”). This Amendment revises the disclosures on Page two (2) of our cover page in regard to shell status of the Company.The change to the Original Filing was due to a request by the Financial Industry Regulatory Authority (FINRA) in response to an application for quotation on the Over the Counter Bulletin Board (OTCBB).FINRA has advised that based on their interpretation of the SEC Release No. 33-8587 and a review of our financial statements and disclosures in our filings that it appears that the Company should amend its filings to indicate the Company is a shell company.Our Principal Executive Officer and Principal Financial Officer, after reviewing the SEC Release No. 33-8587 and the FINRA comments has concluded that the Company's disclosure should be amended to reflect that the Company is a shell company pursuant to the SEC Release No. 33-8587. We are also re-filing Exhibit 31.1, Section 302 Certification – Principal Executive Officer and Principal Financial Officer required by the filing of the Amendment. As permitted by, and in accordance with Staff guidance, because the Company is not including financial statements in this Amendment, paragraph 3 of each of these certifications has been removed. There have been no changes from the original Form 10-Q other than as described above. This Amendment No. 1 does not reflect events occurring after the original filing of the Form 10-Q, or modify or update in any way disclosures made in the Form 10-Q. ITEM 6.EXHIBITS Number Description Section 302 Certification - Principal Executive Officer and Principal Financial Officer Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BCO Hydrocarbon Ltd. Date:July 24, 2009 /s/Malcolm Albery Name: Malcolm Albery Title: President, Principal Executive Officer, Principal Financial Officer 3
